Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”), dated as of
March 31, 2019 (the “Effective Date”), by and between Command Center, Inc., a
Washington corporation (the “Company”), and Richard K. Coleman, Jr., an
individual (“Executive”).

WHEREAS, the Company is currently employing Executive as President and Chief
Executive Officer pursuant to the terms of the Employment Agreement, effective
as of April 1, 2018, between the Company and Executive (the “2018 Employment
Agreement”);

 

WHEREAS, the Company desires to retain Executive as its President and Chief
Executive Officer; and

WHEREAS, it is the intention of the Company and the Executive to amend and
restate the 2018 Agreement in its entirety as set forth herein and the 2018
Agreement shall be deemed to be terminated and of no further force or effect;

WHEREAS, in connection therewith, the Company and Executive desire to enter into
this Agreement.

PART ONE – DEFINITIONS

Definitions. For purposes of this Agreement, the following definitions will be
in effect:

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the entity specified, where control
may be by management authority, contract or equity interest.

“Board” means the Board of Directors of the Company or the Compensation
Committee thereof (or any other committee subsequently granted authority by the
Board), subject to Section 14 below.



1

 

“Change of Control” means a change in the ownership or control of the Company
effected through any of the following transactions: (i) a merger, consolidation
or reorganization approved by the Company’s stockholders, unless securities
representing more than fifty percent (50%) of the total combined voting power of
the voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction, (ii) any
stockholder-approved sale, transfer or other disposition of all or substantially
all of the Company’s assets, or (iii) the acquisition, directly or indirectly,
by any person or related group of persons (other than the Company or a person
that directly or indirectly controls, is controlled by or is under common
control with, the Company) of beneficial ownership (within the meaning of Rule
13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
of securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities pursuant to a tender or
exchange offer made directly to the Company’s stockholders. Notwithstanding the
foregoing, however, in any circumstance or transaction in which compensation
payable pursuant to this Agreement would be subject to the tax under Section
409A of the Code if the foregoing definition of “Change of Control” were to
apply, but would not be so subject if the term “Change of Control” were defined
herein to mean a “change in control event” within the meaning of Treasury
Regulation § 1.409A-3(i)(5), then “Change of Control” means, but only to the
extent necessary to prevent such compensation from becoming subject to the tax
under Section 409A of the Code, a transaction or circumstance that satisfies the
requirements of both (1) a Change of Control under the applicable clauses (i)
through (iii) above, and (2) a “change in control event” within the meaning of
Treasury Regulation Section § 1.409A-3(i)(5).

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the Treasury regulations and administrative guidance promulgated thereunder.

“Company” means, unless the context otherwise requires, Command Center, Inc., a
Washington corporation, and all of its subsidiaries.

“Compensation Committee” means the Compensation Committee of the Board.

“Employment Period” means the period beginning on April 1, 2018 and ending on
September 30, 2019.

“Good Reason” shall mean the occurrence of any of the following without
Executive’s consent: (i) a material reduction of Executive’s duties or
responsibilities, relative to Executive’s duties or responsibilities as in
effect immediately prior to such reduction; (ii) a reduction of more than ten
percent (10%) in Executive’s Base Salary as in effect immediately prior to such
reduction; (iii) a reduction of more than ten percent (10%) by the Company in
the kind or level of employee benefits, including bonuses, for which Executive
was eligible (although amounts actually earned will vary) immediately prior to
such reduction, with the result that Executive’s overall benefits package is
materially reduced, excluding any equity component thereof; (iv) the relocation
of Executive to a facility or a location more than twenty-five (25) miles from
the Company’s present location in Lakewood, Colorado; provided, however, than a
reduction that is generally applicable to all executives of the Company shall
not constitute “Good Reason” under clauses (ii) and (iii) hereof. A termination
of employment by Executive shall not be deemed to be for Good Reason unless (A)
Executive gives the Company written notice describing the event or events which
are the basis for such termination within 60 days after the event or events
occur, (B) such grounds for termination (if susceptible to correction) are not
corrected by the Company within 30 days of the Company’s receipt of such notice
(the “Correction Period”), and (C) Executive terminates Executive’s employment
no later than 30 days following the Correction Period.



2

 

“Termination for Cause” shall mean the Company’s termination of Executive’s
employment for any of the following reasons: (i) Executive’s commission of any
act of fraud, embezzlement or dishonesty, (ii) the arrest or conviction of
Executive, or the entry of a plea of nolo contendere by Executive, for a felony;
(iii) Executive’s unauthorized use or disclosure of any confidential information
or trade secrets of the Company, (iv) the disclosing or using of any material
Confidential Information (as hereinafter defined) of Company at any time by
Executive, except as required in connection with his duties to Company, (v)
Executive’s violation of a published Company policy which stipulates the
Executive may be terminated by the Company for cause; or (vi) Executive’s
continued failure, in the reasonable good faith determination of the Board
(excluding Executive therefrom), to perform the major duties, functions and
responsibilities of Executive’s position after written notice from the Company
identifying the deficiencies in Executive’s performance and a reasonable cure
period of not less than thirty (30) days.

PART TWO - TERMS AND CONDITIONS OF EMPLOYMENT

The following terms and conditions will govern Executive’s employment with the
Company throughout the Employment Period and will also, to the extent expressly
indicated below, remain in effect following Executive’s cessation of employment
with the Company.

1.       Employment and Duties. During the Employment Period, Executive will
serve as the President and Chief Executive Officer of Command Center, Inc. and
will report to the Board. Executive will have such duties and responsibilities
as are commensurate with such position and such other duties and
responsibilities commensurate with such position (including with the Company’s
subsidiaries) as are from time to time assigned to Executive by the Board (or a
committee thereof). During the Employment Period, Executive will devote his full
business time, energy and skill to the performance of his duties and
responsibilities hereunder, provided the foregoing will not prevent Executive
from (a) serving as a non-executive director on the board of directors of
non-profit organizations and other companies, (b) participating in charitable,
civic, educational, professional, community or industry affairs, (c) managing
his and his family’s personal investments, including in an advisory capacity
related to current or potential investments or (d) such other activities
approved by the Board from time to time; provided, that such activities
individually or in the aggregate do not interfere or conflict with Executive’s
duties and responsibilities hereunder, violate applicable law, or create a
potential business or fiduciary conflict.

2.       Service as Director. Executive shall continue to serve on Company’s
Board of Directors. For as long as Executive shall continue to serve as
President and Chief Executive Officer, he shall stand for re-election to such
position at each annual meeting of the Company’s stockholders. Executive’s
failure to be re-elected to the Board, in and of itself, shall not constitute a
termination of this Agreement (and shall not constitute a Termination for Cause
or a resignation by Executive for Good Reason, each as defined in this
Agreement), nor shall it entitle Executive to any severance benefits. Pursuant
to the Company’s policies, for the duration of this Agreement, Executive will
fulfill his duties as a director without additional compensation. This Agreement
shall not in any way be construed or interpreted so as to affect adversely or
otherwise impair the right of the Company or the stockholders to remove the
Executive from the Board at any time in accordance with the provisions of
applicable law.



3

 

3.       Term. The term of this Agreement shall run for a period from the
Effective Date through September 30, 2019 (such period, the “Term”), and may be
terminated earlier as contemplated by Section 8.A. Termination of this Agreement
due to its non-renewal shall not constitute a Termination for Cause or a
resignation by Executive for Good Reason.

4.       Compensation; Additional Incentives.

A.       Base Salary. Executive’s base salary (the “Base Salary”) will be paid
at the rate of $27,083.33 monthly ($325,000 annualized) during the Term.
Executive’s Base Salary may be increased by the Compensation Committee and/or
Board in their sole discretion, but shall not be decreased without Executive’s
consent. Executive’s Base Salary will be paid at periodic intervals in
accordance with the Company’s normal payroll practices for salaried employees.

B.       Bonus Opportunities.

a.       Executive will be eligible for a bonus payment (a “Change of Control
Bonus”) if a Change of Control occurs. If Change of Control occurs (i) during
the Term, (ii) within three months following the expiration of the Term, or
(iii) between three and six months following the expiration of the Term, but
only if the transaction involves parties with whom the Company signed a letter
of intent during the Term regarding a Change of Control, Executive will receive
a Change of Control Bonus payment of $200,000 payable within fifteen days of the
Change of Control. Such amount will be offset by any Performance Bonus received
by Executive under paragraph (c) below.

b.        Executive will be eligible for a bonus payment (a “Performance Bonus”)
tied to the Company’s Fiscal Year 2019 Earnings. Subject to final approval by
the Compensation Committee, Executive will receive a Performance Bonus if the
Company’s quarterly Adjusted EBITDA exceeds the quarterly target as established
by the Compensation Committee (the “Quarterly Target”) . For any quarter in
which Adjusted EBITDA exceeds the Quarterly Target, Executive shall receive 7.5%
of the amount in excess of the Quarterly Target. If Executive is not employed by
the Company at the time the results are calculated for payment, he will be paid
a pro-rated Performance Bonus based on the last date of his employment. Payments
pursuant to this paragraph will be made no later than 30 days following the
filing of the Form 10-Q or 10-K. Upon a Change of Control, no further
Performance Bonus shall be paid. If Change of Control occurs prior to the end of
a quarterly period, Executive and the Compensation Committee will negotiate in
good faith to determine the Performance Bonus for the then current period and to
set realistic bonus targets for the remainder of the Term. The Company will
calculate the performance under this metric as it has traditionally done for
other executives, subject, in all cases, to final approval by the Compensation
Committee or the Board.



4

 

c.       Executive will be eligible for a Performance Bonus tied to the
Company’s Fiscal Year 2018 Earnings. The Company’s Executive Team will share 15%
of the Company’s fiscal year Adjusted EBITDA for 2018 that exceeds $3 Million.
The Company will calculate the performance under this metric as it has
traditionally done for other executives. Executive will receive 50% of this
amount and will recommend the appropriate distribution of the remaining 50% for
final approval by the Compensation Committee or Board. If Executive is not
employed by the Company at the time the results are calculated for payment, he
will be paid a pro-rated amount based on the last date of his employment.
Payments pursuant to this paragraph will be made no later than 30 days following
the completion of the Company’s audited financial results and filing of the
Company’s annual report for fiscal year 2018 within the time extension period.
For the avoidance of doubt, this paragraph supersedes and replaces the identical
Performance Bonus paragraph in the 2018 Agreement, such that Executive is only
entitled to payments for this Performance Bonus pursuant to this paragraph.

C.       The Company may deduct and withhold, from the compensation payable and
benefits provided to Executive hereunder, any and all applicable federal, state,
local and other taxes and any other amounts required to be deducted or withheld
by the Company under applicable statute or regulation.

D.       To the extent that any compensation paid or payable pursuant to this
Agreement is considered “incentive-based compensation” within the meaning and
subject to the requirements of Section 10D of the Exchange Act, such
compensation shall be subject to potential forfeiture or recovery by the Company
in accordance with any compensation recovery policy adopted by the Board or any
committee thereof in response to the requirements of Section 10D of the Exchange
Act and any implementing rules and regulations thereunder adopted by the
Securities and Exchange Commission or any national securities exchange on which
the Company’s common stock is then listed. This Agreement may be unilaterally
amended by the Company to comply with any such compensation recovery policy.

5.       Equity Compensation.

A.       Executive’s April 1, 2018 Incentive Stock Option (ISO) grant will
continue to vest in accordance with the terms of the 2018 Employment Agreement.
All of Executive’s unvested Options shall vest (i) in full upon the consummation
of a Change of Control and (ii) pursuant to the terms of Section 8 and shall be
exercisable pursuant to the terms of the Company’s Stock Plan. The Options shall
expire on, and shall not be exercisable after, a date that is not later than the
tenth anniversary of the date of grant (the “Final Exercise Date”).

B.       Executive will be eligible for additional option grants as determined
by the Board or the Compensation Committee in their sole discretion.

6.       Expense Reimbursement; Fringe Benefits; Paid Time Off (PTO).

A.       Executive will be entitled to reimbursement from the Company for
customary, ordinary and necessary business expenses incurred by Executive in the
performance of Executive’s duties hereunder, provided that Executive’s
entitlement to such reimbursements shall be conditioned upon Executive’s
provision to the Company of vouchers, receipts and other substantiation of such
expenses in accordance with Company policies.

B.       Company will pay for dues and fees required for any professional
licenses maintained by Executive, membership in professional or industry
associations, continuing education requirements associated with any professional
license and conferences and seminars commonly attended by executives in similar
companies.



5

 

C.       During the Employment Period, Executive will be eligible to participate
in any group life insurance plan, group medical and/or dental insurance plan,
accidental death and dismemberment plan, short-term disability program and other
employee benefit plans, including profit sharing plans, cafeteria benefit
programs and stock purchase and option plans, which are made available to
executives of the Company and for which Executive qualifies under the terms of
such plan or plans.

D.       Executive shall be entitled to four weeks paid vacation each year and
paid time off (PTO) in accordance with the Company’s policies as in effect from
time to time

7.       Executive Covenants.

A.       Transition and Other Assistance. During the 30 days following the
termination of the Employment Period, Executive will take all actions the
Company may reasonably request to maintain the Company’s business, goodwill and
business relationships and to assist with transition matters, all at Company
expense. In addition, upon the receipt of notice from the Company (including
outside counsel), during the Employment Period and thereafter, Executive will
respond and provide information with regard to matters in which he has knowledge
as a result of his employment with the Company, and will provide assistance to
the Company and its representatives in the defense or prosecution of any claims
that may be made by or against the Company, to the extent that such claims may
relate to the period of Executive’s employment with the Company, all at Company
expense. During the Employment Period and thereafter, Executive shall promptly
inform the Company if he becomes aware of any lawsuits involving such claims
that may be filed or threatened against the Company. During the Employment
Period and thereafter, Executive shall also promptly inform the Company (to the
extent he is legally permitted to do so) if he is asked to assist in any
investigation of the Company (or its actions), regardless of whether a lawsuit
or other proceeding has then been filed against the Company with respect to such
investigation, and will not do so unless legally required. The Company will pay
Executive at a rate of $350 per hour, plus reasonable expenses, in connection
with any actions requested by the Company under this paragraph following any
termination of Executive’s employment, with such amounts being paid to Executive
at periodic intervals in accordance with the Company’s normal payroll practices
for salaried employees. Executive’s obligations under this paragraph shall be
subject to the Company’s reasonable cooperation in scheduling in light of
Executive’s other obligations.

B.       Survival of Provisions. The obligations contained in this Section 7
will survive the termination of Executive’s employment with the Company and will
be fully enforceable thereafter.

8.       Termination of Employment.

A.       General. Subject to Section 8.D, Executive’s employment with the
Company is “at-will” and may be terminated at any time by either Executive or
the Company for any reason (or no reason) in accordance with this Agreement,
which will also result in the Term ending, by the party seeking to terminate
Executive’s employment providing 60-days written notice of such termination to
the other party.



6

 

B.       Death and Permanent Disability. Upon termination of Executive’s
employment with the Company due to death or permanent disability during the
Term, the employment relationship created pursuant to this Agreement will
immediately terminate, the Term will end and amounts will only be payable under
this Agreement as specified in this Section 8.B. Should Executive’s employment
with the Company terminate by reason of Executive’s death or permanent
disability during the Employment Period, Executive, or Executive’s estate, shall
be entitled to receive:

a.       the unpaid Base Salary earned by Executive pursuant to Section 4.A for
services rendered through the date of Executive’s death or permanent disability,
as applicable, payable in accordance with the Company’s normal payroll practices
for terminated salaried employees;

b.       reimbursement of all expenses for which Executive is entitled to be
reimbursed pursuant to Section 6, payable in accordance with the Company’s
normal reimbursement practices;

c.       the right to continue health care benefits under the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended, at Executive’s cost, to
the extent required and available by law and subject to the Company continuing
to maintain a group health plan;

d.       any accrued but unpaid Performance Bonus pursuant to Section 4.B,
payable at such time as provided in Section 4.B;

e.       the limited death, disability, and/or income continuation benefits
provided under Section 6.C, if any, will be payable in accordance with the terms
of the plans pursuant to which such limited death or disability benefits are
provided.

Compensation and benefits provided pursuant to Section 8.B.a. through e. are
collectively referred to as the “Accrued Obligations.”

If Executive’s death occurs before payment of any earned Performance Bonus, the
applicable payments will be made to the Executive’s estate. For purposes of this
Agreement, Executive will be deemed “permanently disabled” if Executive is so
characterized pursuant to the terms of the Company’s disability policies or
programs applicable to Executive from time to time, or if no such policy is
applicable, if the Compensation Committee determines, in its sole discretion,
that Executive is unable to perform the essential functions of Executive’s
duties for physical or mental reasons for ninety (90) days in any twelve-month
period.

C.       Termination for Cause; Resignation without Good Reason. The Company may
at any time during the Employment Period, upon written notice summarizing with
reasonable specificity the basis for the Termination for Cause, terminate
Executive’s employment hereunder for any act qualifying as a Termination for
Cause. Such termination will be effective immediately upon such notice. Upon any
Termination for Cause (or employee’s resignation other than for Good Reason),
Executive shall be solely entitled to receive:



7

 

a.       the unpaid Base Salary and Bonuses earned by Executive pursuant to
Section 4 for services rendered through the date of termination, payable in
accordance with the Company’s normal payroll practices for terminated salaried
employees;

b.       reimbursement of all expenses for which Executive is entitled to be
reimbursed pursuant to Section 6, payable in accordance with the Company’s
normal reimbursement practices; and

c.       the right to continue health care benefits under the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended, at Executive’s cost, to
the extent required and available by law and subject to the Company continuing
to maintain a group health plan.

D.       Involuntary Termination Without Cause by the Company; Resignation by
Executive for Good Reason. The Company shall be entitled to terminate Executive
with 60-days’ notice, other than a Termination for Cause, and Executive shall be
entitled to resign with or without Good Reason, in each case at any time;
provided, however, that if Executive (1) is terminated by the Company other than
in circumstances constituting a Termination for Cause, or (2) resigns for Good
Reason, then Executive shall be solely entitled to receive:

a.       The Accrued Obligations through the date of termination, payable in a
lump sum within 15 days;

b.       The greater of Executive’s unpaid salary remaining in the Term, or
salary equal to that which would have been earned during the required 60-day
notice period, payable in a lump sum within 15 days;

c.       Full payment of the Change of Control Bonus, if Executive is entitled
to such bonus under Section 4.B.a.

d.        Pro-rated payment of the Performance Bonus tied to the Company’s
Earnings (Sections 4.B.b and 4.B.c).

e.       The immediate vesting of all Options and all other awards held by
Executive under any equity incentive plan that may be adopted by the Board,
except and only to the extent that (i) any agreement with respect to an award
specifically provides otherwise and (ii) such vesting would not result in the
imposition of the additional tax under Section 409A of the Code.

f.       For purposes of clarity, a termination of Executive’s employment due to
Executive’s death or to Executive’s permanent disability shall not be considered
either a termination by the Company without cause or a resignation by Executive
for Good Reason, and such termination shall not entitle Executive (or his heirs
or representatives) to any compensation or benefits pursuant to this Section
8.D.



8

 

E.       Termination by Non-Renewal. In the event the company fails to renew
Executive’s employment before the expiration of this Agreement (“Non-Renewal”),
Executive shall be entitled to receive:

a.       The Accrued Obligations through the date of termination, payable in a
lump sum within 15 days.

b.       Full payment of the Change of Control Bonus, if Executive is entitled
to such bonus under Section 4.B.a.

c.       Pro-rated payment of the Performance Bonus tied to the Company’s
Earnings (Sections 4.B.b and 4.B.c).

F.       Resignations from Other Positions. Upon any termination of Executive’s
employment, and as a condition to Executive receiving any benefits under 8D or
8E (the “Severance Benefits”) under this Agreement, if so requested by a
majority of the Board, Executive will immediately resign (1) as a director of
the Company and any of its subsidiaries, (2) from all officer or other positions
of the Company, and (3) from all fiduciary positions (including as trustee)
Executive then holds with respect to any employee benefit plans or trusts
established, maintained or sponsored by the Company or by any of its Affiliates.
Failure by Executive to resign immediately from all positions described in the
immediately preceding sentence shall result in automatic forfeiture of any and
all rights to the Severance Benefits.

G.       Options Upon Termination. Except as otherwise provided in Section 8,
upon termination of Executive’s employment for any reason and subject to the
terms of the Company’s Stock Plan, as it may be amended from time to time,
including by reason of Executive’s death or permanent disability, any portion of
any options held by the Executive that are not then vested will immediately be
forfeited and expire for no consideration and the remainder of such options will
remain exercisable pursuant to the terms of the Company’s Stock Plan (with the
understanding that any options that are intended to be “incentive stock options”
under the Code shall thereupon be disqualified from such treatment); provided,
that any portion of the options held by Executive immediately prior to
Executive’s death, to the extent then exercisable, will remain exercisable
pursuant to the terms of the Company’s following Executive’s death; and
provided, further, that in no event shall any portion of the options be
exercisable after the Final Exercise Date.

H.       Release. Notwithstanding anything contained herein, Executive’s right
to receive (or retain) the Severance Benefits other than the Accrued Obligations
through the date of termination, is conditioned on and subject to Executive’s
execution within twenty-one (21) days (or, to the extent required by applicable
law, forty-five (45) days) following the termination date and non-revocation
within seven (7) days thereafter of a general release of claims in a form
provided by the Company.

9.       Section 409A of the Code.

A.       General. This Agreement shall be interpreted and applied in all
circumstances in a manner that is consistent with the intent of the parties
that, to the extent applicable, amounts earned and payable pursuant to this
Agreement shall constitute short-term deferrals exempt from the application of
Section 409A of the Code and, if not exempt, that amounts earned and payable
pursuant to this Agreement shall not be subject to the premature income
recognition or adverse tax provisions of Section 409A of the Code.



9

 

B.       Separation from Service. References in this Agreement to “termination”
of Executive’s employment, “resignation” by Executive from employment and
similar terms shall, with respect to such events that will result in payments of
compensation or benefits, mean for such purposes a “separation from service” as
defined under Section 409A of the Code.

C.       Specified Executive. In the event any one or more amounts payable under
this Agreement constitute a “deferral of compensation” and become payable on
account of the “separation from service” (as determined pursuant to Section 409A
of the Code) of Executive and if as such date Executive is a “specified
employee” (as determined pursuant to Section 409A of the Code), such amounts
shall not be paid to Executive before the earlier of (i) the first day of the
seventh calendar month beginning after the date of Executive’s “separation from
service” or (ii) the date of Executive’s death following such “separation from
service.” Where there is more than one such amount, each shall be considered a
separate payment and all such amounts that would otherwise be payable prior to
the date specified in the preceding sentence shall be accumulated (without
interest) and paid together on the date specified in the preceding sentence.

D.       Separate Payments. For purposes of Section 409A of the Code, each
payment or amount due under this Agreement shall be considered a separate
payment, and Executive’s entitlement to a series of payments under this
Agreement is to be treated as an entitlement to a series of separate payments.

E.       Reimbursements. Any reimbursement to which Executive is entitled
pursuant to this Agreement that would constitute nonqualified deferred
compensation subject to Section 409A of the Code shall be subject to the
following additional rules: (i) no reimbursement of any such expense shall
affect Executive’s right to reimbursement of any other such expense in any other
taxable year; (ii) reimbursement of the expense shall be made, if at all, not
later than the end of the calendar year following the calendar year in which the
expense was incurred; (iii) the right to reimbursement shall not be subject to
liquidation or exchange for any other benefit; and (iv) the right to
reimbursement of expenses incurred kind shall terminate one year after the end
of the Employment Period.



10

 

10.       Section 280G of the Code. Notwithstanding anything to the contrary
contained herein (or any other agreement entered into by and between Executive
and the Company or any incentive arrangement or plan offered by the Company), in
the event that any amount or benefit paid or distributed to Executive pursuant
to this Agreement, taken together with any amounts or benefits otherwise paid to
Executive by the Company (collectively, the “Covered Payments”), would
constitute an “excess parachute payment” as defined in Section 280G of the Code,
and would thereby subject Executive to an excise tax under Section 4999 of the
Code (an “Excise Tax”), the provisions of this Section 10 shall apply. If the
aggregate present value (as determined for purposes of Section 280G of the Code)
of the Covered Payments exceeds the amount which can be paid to Executive
without Executive incurring an Excise Tax, then the amounts payable to Executive
under this Agreement (or any other agreement by and between Executive and the
Company or pursuant to any incentive arrangement or plan offered by the Company)
shall be reduced (but not below zero) to the maximum amount which may be paid
hereunder without Executive becoming subject to the Excise Tax (such reduced
payments to be referred to as the “Payment Cap”). In the event Executive
receives reduced payments and benefits as a result of application of this
Section 10, Executive shall have the right to designate which of the payments
and benefits otherwise set forth herein (or any other agreement between the
Company and Executive or any incentive arrangement or plan offered by the
Company) shall be received in connection with the application of the Payment
Cap, subject to the following sentence. Reduction shall first be made from
payments and benefits which are determined not to be nonqualified deferred
compensation for purposes of Section 409A of the Code, and then shall be made
(to the extent necessary) out of payments and benefits that are subject to
Section 409A of the Code and that are due at the latest future date.

11.       No Guarantee of Tax Consequences. The Board, the Compensation
Committee, the Company and its Affiliates, officers and employees make no
commitment or guarantee to Executive that any federal, state, local or other tax
treatment will apply or be available to Executive or any other person eligible
for compensation or benefits under this Agreement and assume no liability
whatsoever for the tax consequences to Executive or to any other person eligible
for compensation or benefits under this Agreement.

12.       Controlling Law, Jurisdiction and Venue. This Agreement and all
questions relating to its validity, interpretation, performance, and enforcement
will be governed by and construed in accordance with the laws of the State of
Washington, notwithstanding any Washington or other conflict-of-interest
provisions to the contrary.    Executive agrees that any and all claims arising
between the parties out of this agreement shall be controlled by the laws of the
State of Colorado, as follows: any dispute, controversy arising out of,
connected to, or relating to any matters herein of the transactions between
Company and Executive, or this Agreement, which cannot be resolved by
negotiation (including, without limitation, any dispute over the arbitrability
of an issue), will be settled by binding arbitration in accordance with the
J.A.M.S/ENDISPUTE Arbitration Rules and Procedures, as amended by this
Agreement. Arbitration proceedings will be held in Denver, Colorado. Company and
Executive agree the prevailing party on any action to enforce rights hereunder
shall be entitled, in addition to any awarded damages, their costs and
reasonable attorney’s fees, whether at arbitration, or on appeal. The parties
agree that this provision and the Arbitrator’s authority to grant relief are
subject to the United States Arbitration Act, 9 U.S.C. 1- 16 et seq. (“USAA”)
and the provisions of this Agreement. The parties agree that the arbitrator have
no power or authority to make awards or issue orders of any kind except as
expressly permitted by this Agreement, and in no event does the arbitrator have
the authority to make any award that provides for punitive or exemplary damages.
The award may be confirmed and enforced in any court of competent jurisdiction.
All post-award proceedings will be governed by the USAA. Company and Executive
irrevocably consent to the jurisdiction and venue of such arbitration and such
courts.



11

 

13.       Entire Agreement; Severability. This Agreement and the agreements
referenced herein contain the entire agreement of the parties relating to the
subject matter hereof, and supersede in their entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, including the 2018 Agreement. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
The provisions of this Agreement shall be deemed severable and, if any provision
is found to be illegal, invalid or unenforceable for any reason, (a) the
provision will be amended automatically to the minimum extent necessary to cure
the illegality or invalidity and permit enforcement and (b) the illegality,
invalidity or unenforceability will not affect the legality, validity or
enforceability of the other provisions hereof.

14.       Amendment; Committee Authority. This Agreement may be amended,
supplemented, or modified only by a written instrument duly executed by or on
behalf of each party hereto. All determinations and other actions required or
permitted hereunder to be made by or on behalf of the Company or the Board may
be made by either the Board (excluding Executive therefrom) or the Compensation
Committee (or any other committee subsequently granted authority by the Board);
provided that the actions of the Compensation Committee (or any other committee
subsequently granted authority by the Board) shall be subject to the authority
then vested in such committee by the Board, it being understood and agreed that
as of the date of this Agreement the Compensation Committee has full authority,
concurrent with the Board, to administer this Agreement; and provided, further,
that a decision or action by the Compensation Committee (or any other committee
subsequently granted authority by the Board) hereunder shall be subject to
review or modification by the Board if the Board so chooses.

15.       Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.

16.       No Violation. Executive represents and warrants that the execution and
delivery of this Agreement and the performance of Executive’s services
contemplated hereby will not violate or result in a breach by Executive of, or
constitute a default under, or conflict with: (i) any provision or restriction
of any employment, consulting, or other similar agreement; (ii) any agreement by
Executive with any third party not to compete with, solicit from, or otherwise
disparage such third party; (iii) any provision or restriction of any agreement,
contract, or instrument to which Executive is a party or by which Executive is
bound; or (iv) any order, judgment, award, decree, law, rule, ordinance, or
regulation or any other restriction of any kind or character to which Executive
is subject or by which Executive is bound.

17.       Assignment. Notwithstanding anything else herein, this Agreement is
personal to Executive and neither this Agreement nor any rights hereunder may be
assigned by Executive. The Company may assign this Agreement to an affiliate or
to any acquirer of all or substantially all of the business and/or assets of the
Company, in which case the term “Company” will mean such affiliate or acquirer.
This Agreement will inure to the benefit of and be binding upon the personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, legatees and permitted assignees of the parties.



12

 

18.       Counterparts, Facsimile. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. To the maximum extent permitted by applicable law,
this Agreement may be executed via facsimile.

19.       Notices. Any notice required to be given under this Agreement shall be
deemed sufficient, if in writing, and sent by certified mail, return receipt
requested, via overnight courier, or hand delivered to the Company at 3609 S.
Wadsworth Blvd., Suite 250, Lakewood, CO 80235, Attn: Chairman of the
Compensation Committee and Chief Financial Officer, and to Executive at the most
recent address reflected in the Company’s employment records.

Signature page follows.



13

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the Effective Date.

 

  COMMAND CENTER, INC., a Washington corporation       By: /s/ Lawrence
Hagenbuch
 
  Name: Lawrence Hagenbuch   Title: BOD, Compensation Chair         Date: March
31, 2019

 

 

  EXECUTIVE       By:

/s/ Richard K. Coleman, Jr.

  Richard K. Coleman, Jr., an individual         Date: March 27, 2019

 

[Signature Page to Employment Agreement]



